             Case 1:20-cv-02295-EGS Document 92-2 Filed 11/07/20 Page 1 of 1



     STATE                 Origin plant     1st Sweep Count 2nd Sweep Count
KS                Wichita KS                      0               0
KS                Kansas City MO                  9               43
KY                Lexington KY                    12              0
KY                Louisville KY                   24              10
KY                Paducah KY                      0               0
MA                Boston MA                       0               55
MA                Brockton MA                     0               28
MA                Central MA                      0               0
MA                Middlesex-Essex MA              0               10
PA                Altoona PA                      4               0
PA                Erie PA                         0               0
PA                Harrisburg PA                   43              52
PA                Johnstown PA                    14              2
PA                Lancaster PA                    0               37
PA                Lehigh Valley PA               126              61
PA                Pennwood, PA                    0               0
PA                Philadelphia PA                 59              83
PA                Pittsburgh PA                   27              39
PA                Scranton PA                     4               16
